COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                             §
 THE STATE OF TEXAS,                                       No. 08-13-00279-CR
                                             §
                 Appellant,                                   Appeal from the
                                             §
 v.                                                     409th Judicial District Court
                                             §
 LUIS RAMOS,                                             of El Paso County, Texas
                                             §
                 Appellee.                                 (TC# 20110D01868)
                                             §

                                       O R D E R

       The Court on its own motion ORDERS the District Clerk of El Paso County, Texas to

prepare and e-file a supplemental record containing State’s Exhibit No. 2-A (DVD 911 Calls)

from the above-captioned case. The supplemental record is due with this Court on or before

June 23, 2015.

       IT IS SO ORDERED this 15th day of June, 2015.

                                          PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.